DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1–16, 19 and 20 in the reply filed on Aug. 02, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2–4, 10, 12, 14, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
2.  A breathing half mask in accordance with claim 1, wherein the filter material of each of the at least two mask sections is configured as woven and nonwoven textile materials.

Claim 2 is indefinite because it is unclear if the claim requires that the filter material comprises both woven and nonwoven textile materials, or if the filter material comprises at least one of woven and nonwoven textile materials.  This confusion results because the claim appears to set forth a list of alternatives, but also indicates that the filter material is configured as woven and nonwoven textile materials.  To overcome this rejection, by writing the claim as a list of alternatives (a Markush group), the claim could be rewritten as:
2.  A breathing half mask in accordance with claim 1, wherein the filter material of each of the at least two mask sections is selected from the group consisting of 

Claim 3 recites:
3.  A breathing half mask in accordance with claim 1, wherein the filter material of the at least one of the at least two mask sections and the filter material of the at least another one of the at least two mask sections differ in at least one of thickness, weight per unit area, breathing resistance, tactility, rigidity, sealing functionality and permeability to aerosols and particles.

Claim 3 is indefinite because the italicized language sets forth a Markush group using open language, rather than a closed transitional phrase such as “consisting of.”  See MPEP 2173.05(h) (If a Markush group requires a material selected from an open list of alterantives, the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim).  To overcome this rejection, claim 3 could be rewritten as:
3.  A breathing half mask in accordance with claim 1, wherein the filter material of the at least one of the at least two mask sections and the filter material of the at least another one of the at least two mask sections differ in at least one of the group consisting of thickness, weight per unit area, breathing resistance, tactility, rigidity, sealing functionality and permeability to aerosols and particles.

Claim 4 recites:
4.  A breathing half mask in accordance with claim 1, wherein the filter material of the at least one of the at least two mask sections and the filter material of the at least another one of the at least two mask sections have a layer structure, the layer structure comprising at least one material layer, the layer structure of the filter material of the at least one of the at least two mask sections and the layer structure of the filter material of the at least another one of the at least two mask sections differ from one another in one or more of a number, an arrangement and a type of material layers.

Claim 4 is indefinite because the italicized limitation recites a Markush group using open-ended language, rather than a closed transitional phrase.  See MPEP 2173.05(h).  To overcome this rejection, claim 4 could be rewritten as:
4.  A breathing half mask in accordance with claim 1, wherein the filter material of the at least one of the at least two mask sections and the filter material of the at least another one of the at least two mask sections have a layer structure, the layer structure comprising at least one material layer, the layer structure of the filter material of the at least one of the at least two mask sections and the layer structure of the filter material of the at least another one of the at least two mask sections differ from one another in one or more of the group consisting of a number, an arrangement and a type of material layers.

Claim 10 recites:
10.  A breathing half mask in accordance with claim 5, wherein the nose section and the chin section have one of a same filter material and at least essentially the same filter material.

Claim 10 is indefinite because the term “essentially” is relative terminology that a person of ordinary skill in the art would be unable to measure.  See MPEP 2173.05(b).  The specification fails to provide guidelines that would enable a person of ordinary skill in the art to determine when the filter materials are “essentially the same.”  To overcome this rejection, claim 10 could be amended to read:
10.  A breathing half mask in accordance with claim 5, wherein the nose section and the chin section have one of a same filter material l.

Claim 12 recites:
12.  A breathing half mask in accordance with claim 11, wherein each of the at least two mask sections is one or more of welded, bonded and sewn to one another at the plurality of connection sections.

Claim 12 is indefinite, because the italicized language recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 12 could be rewritten as:
12.  A breathing half mask in accordance with claim 11, wherein each of the at least two mask sections is one or more of the group consisting of welded, bonded and sewn to one another at the plurality of connection sections.

Claim 14 recites:
14.  A breathing half mask in accordance with claim 1, wherein at least one of the filter material of at least one of the at least two mask sections and the filter material of at least another one of the at least two mask sections has at least one of a mechanical filter material, an electrostatic filter material and a triboelectric filter material.

Claim 14 is indefinite, because the italicized language recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 14 could be rewritten as:
14.  A breathing half mask in accordance with claim 1, wherein at least one of the filter material of at least one of the at least two mask sections and the filter material of at least another one of the at least two mask sections has at least one the group consisting of of a mechanical filter material, an electrostatic filter material and a triboelectric filter material.

Claim 16 recites:
16. The breathing half mask in accordance with claim 5, wherein the filter material of the mouth section has at least one of a mechanical filter material, an electrostatic material and a triboelectric filter material.

Claim 16 is indefinite, because the italicized language recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 16 could be rewritten as:
16. The breathing half mask in accordance with claim 5, wherein the filter material of the mouth section has at least one of the group consisting of a mechanical filter material, an electrostatic material and a triboelectric filter material.

Claim 19 recites:
19.  A breathing half mask in accordance with claim 1, wherein the at least two mask sections have at least one of a mechanical filter material, an electrostatic filter material, a triboelectric filter material and an odor-absorbing filter material.

Claim 19 is indefinite, because the italicized language recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 19 could be rewritten as:
19.  A breathing half mask in accordance with claim 1, wherein the at least two mask sections have at least one of the group consisting of a mechanical filter material, an electrostatic filter material, a triboelectric filter material and an odor-absorbing filter material.

Claim 20 recites:
20.  A breathing half mask in accordance with claim 19, wherein the at least two mask sections comprise a mouth section, the mouth section comprising the at least one of the mechanical filter material, the electrostatic filter material, the triboelectric filter material and the odor-absorbing filter material.

It appears that the bolded term “the” is a typographical error.
Claim 20 is indefinite, because the italicized language recites a Markush group using open-ended rather than closed language.  See MPEP 2173.05(h).  To overcome this rejection, claim 19 could be rewritten as:
20.  A breathing half mask in accordance with claim 19, wherein the at least two mask sections comprise a mouth section, the mouth section comprising [[the]] at least one of the group consisting of the mechanical filter material, the electrostatic filter material, the triboelectric filter material and the odor-absorbing filter material.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3–7, 9–16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facer et al., US 2008/0271737 A1.
Regarding claim 1, Facer discloses a flat-fold respirator 10, which protects a user against particles, odorous gases, and aerosols.  See Facer Fig. 1, [0049], [0059].  The respirator 10 corresponds to the claimed “breathing half mask.”  
The respirator 10 comprises three panels—an upper panel 16, a central panel 18 and a lower panel 20.  See Facer Fig. 5, [0049].  The panels 16, 18, 20 correspond to the “at least two mask sections.”  The respirator 10 is movable from a closed configuration (the “storage state”) to an open configuration (the “use state”) by unfolding the upper and lower panels 16, 20 about first and second lines of demarcation 24, 26.  Id. at Fig. 5, [0050].  
Each of the panels 16, 18, 20 has a filter material, because each of the panels 16, 18, 20 is made of material comprising the mask body 12, and the mask body 12 comprises a filter material.  See Facer Figs. 1–7, [0024], [0049].
The filter material of the upper panel 16 is different from the filter material of the other panels 18, 20.  This is because the upper panel 16 has a sinus region 40 comprising spot welds 42 that alter the intrinsic structure of the sinus region 40, increasing the pressure drop across the sinus region 40, compared to the rest of the mask body 12.  See Facer [0052].  

    PNG
    media_image1.png
    1053
    1614
    media_image1.png
    Greyscale


Regarding claim 3, the filter material of the upper panel 16 differs from the filter material of the other panels 18, 20 in breathing resistance, sealing functionality and permeability to aerosols and particles, because the upper panel 16 has a higher pressure drop compared to the other panels 18, 20.  See Facer [0052].  The filter material of the upper panel 16 is thinner and denser than the filter material of the other panels 18, 20, because the upper panel 16 is compacted with a patterned anvil.  Id. at [0080].  The patterned anvil creates a different tactility and rigidity in the upper panel 16, compared to the other panels 18, 20. 
Regarding claim 4, the filter material of each of the panels 16, 18, 20 has a layer structure, because the filter material can be manufactured from multiple layers of similar or dissimilar filter types.  See Facer [0059].  Any of the layers corresponds to the “at least one material layer.”  Id.  The layer structure of the panel 16 differs from the layer structure of the other panels 18, 20 in arrangement.  This is because the sinus region 40 of the panel 16 comprises spot welds 42 to alter the intrinsic structure of the filter material in this region 40, while the filter material of the other panels 18, 20 is not altered in this manner.  See Facer [0052].
Regarding claim 5, the upper panel 16 corresponds to the “nose section.”  See Facer Figs. 5, 6, [0050].  The perimeter 21 in this panel 16, where it engages a user’s face, is the “nose sealing line.”  Id. at [0049].  The lower panel 20 is the “chin section.”  Id. at Figs. 5 and 6, [0050].  The perimeter 21 in this panel 16 where it engages the user’s face is the “chin sealing line.”  Id. at [0049].  The middle panel 18 is the “mouth section.”  Id. at Figs. 5, 6, [0050].  This panel 18 is between upper and lower panels 16, 20.  Id.  The middle panel 18 defines a breathing space in the use state, as seen in Figure 6.
Regarding claim 6, the middle panel 18 (the “mouth section”) can comprise a stiffening layer that can be absent in the upper and lower panels 16, 20 (the “nose section” and the “chin section,” respectively).  See Facer [0057].  This stiffening layer will cause the thickness of the filter material in the middle panel 18 to be greater than the thickness of the filter material in the upper and lower panels 16, 20.   Note also that the thickness of the filter material in the upper panel 16 is less than the middle panel, because the filter material of the upper panel 16 is compacted with an anvil.  Id. at [0080].
Regarding claim 7, the middle panel 18 (the “mouth section”) can comprise a stiffening layer that can be absent in the upper and lower panels 16, 20 (the “nose section” and the “chin section,” respectively).  See Facer [0057].  The absence of a stiffening layer in the upper and lower panels 16, 20 means that the filter material in these panels has a lower weight per unit area than the filter material in the middle panel, because the upper and lower panels 16, 20 have less filter material than the middle panel 18.
Regarding claim 9, the filter material of the upper panel 16 (the “nose section”) has a higher breathing resistance than the filter material of the middle panel 18 (the “mouth section”).  See Facer [0052].  The filter material of the lower panel 20 (the “chin section”) has the same breathing resistance as the filter material of the middle panel 18.  Id.
Regarding claim 10, the upper panel 16 (the “nose section”) and the lower panel 20 (the “chin section”) have the same filter material, because they are both constructed from the filter material of the mask body 12.  See Facer [0049].
Regarding claim 11, the upper panel 16 (the “nose section”) is connected to the middle panel 18 (the “mouth section”) at the line of demarcation 24.  See Facer Fig. 5, [0050].  The middle panel 18 is connected to the lower panel 20 (the “chin section”) at the line of demarcation 26.  Id.  The lines of demarcation 24, 26 correspond to the “at least one connection section.”  
Regarding claim 12, the upper, middle and lower panels 16, 18, 20 are bonded to one another at the lines of demarcation 24, 26, because they are attached to one another at the lines of demarcation 24, 26.  See Facer Fig. 5, [0050].
Regarding claim 13, the lines of demarcation 24, 26 form a folding area for a folding process, because the upper and lower panels 16, 20 rotate about the lines of demarcation 24, 26 to open and close the mask body 12.  See Facer Fig. 5, [0050].
Regarding claim 14, the filter material of the upper, middle and lower panels 16, 18, 20 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].
Regarding claim 15, the filter material of each panel 16, 18, 20 comprises nonwoven textile filter materials.  See Facer [0052].
Regarding claim 16, the filter material of the middle panel 18 (the “mouth section”) is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].
Regarding claim 19, the filter material of the upper, middle and lower panels 16, 18, 20 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].  The filter material of each panel 16, 18, 20 can also have a sorbent to remove odorous gases.  Id. at [0059].
Regarding claim 20, the middle panel 18 corresponds to the “mouth section.”  See Facer Fig. 5, [0049].  The filter material of the middle panel 18 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].  The filter material can also have a sorbent to remove odorous gases.  Id. at [0059].
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Facer et al., US 2008/0271737 A1 or, in the alternative, under 35 U.S.C. 103 as obvious over Facer in view of Jaganathan et al., US 2016/0175752 A1.
Regarding claim 2, the filter material of each of the panels 16, 18, 20 comprises nonwoven textile filter materials, because the mask body 12 comprises nonwoven fibrous layers.  See Facer [0007].
The claim is interpreted so that the limitation—“the filter material of each of the at least two mask sections is configured as woven and nonwoven textile materials”—is a list of alternatives.  
But, it also would have been obvious for the filter panels 16, 18, 20 to comprise a woven material, in addition to the nonwoven materials, even though Facer is silent as to a woven material.  Specifically, the respirator 10 can comprise a stiffening layer located in all of the panels 16, 18, 20.  See Facer [0057].  The stiffening layer increases the stiffness of the panels.  Id.  Jaganathan discloses a filter media that can be used in a facemask, where the filter media comprises a screen backing to provide further stiffness to the filter media.  See Jaganathan [0136], [0138].  Screen materials are woven.  It would have been obvious to use the screen material taught in Jaganathan as the material used in the stiffening layer in Facer, because this would merely represent the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Facer et al., US 2008/0271737 A1, optionally in view of Walls et al., US 2011/0174158 A1.
Regarding claim 8, the filter material of the lower panel 20 (the “chin section”) has a weight per unit area of 15 to 100 g/m2 when this filter material is the electret BMF material described in [0060].  The range of 15 to 100 g/m2 overlaps with the claimed range of 20 to 100 g/m2, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Facer is silent as to the weight per unit area of the filter material in the upper panel 16 (the “nose section”) when it is compacted by the anvil.  Facer is also silent as to the weight per unit area of the filter material in the middle panel 18 (the “mouth section”) when it includes the stiffening layer.  Therefore, the reference does not provide enough information to teach filter material in these panels 16, 18 having the claimed basis weights.  Note that the term “basis weight” is synonymous with weight per unit area.
But the filter material used in each panel can have basis weight of around 15 to 100 g/m2.  See Facer [0060].  Also, basis weight is a result effective variable, because it impacts pressure drop, with pressure drop increasing with increased solidity.  See Walls [0096].  Basis weight is a common metric for solidity.  Id. at [0095].
It would have been obvious to use routine experimentation to determine the optimal basis weight of the filter material in the upper and middle panels 16, 18 to determine the optimal pressure drop.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of a basis weight of 20 g/m2  to 100 g/m2 in the upper panel 16, and 40 g/m2 to 500 g/m2 in the middle panel 18, because the filter material used in each panel can have a basis weight between around 15 to 100 g/m2.  See Facer [0060].  Note that a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed basis weight range in the compacted sinus region 40 of the upper panel 16 (the “nose section”), for the reasons stated above.  But also note that the upper panel 16 contains filter material that is not compacted.  Id. at [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776